UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN DELANO KIRBY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-99-
463-AMD)


Submitted:   March 13, 2003                 Decided:   March 26, 2003


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Smith, Jr., SMITH & GARRETT, P.A., Baltimore, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Harvey E.
Eisenberg, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Kirby appeals his conviction and 188-month sentence

imposed   by   the   district   court    following   his   guilty    plea   to

possession with intent to distribute crack cocaine, in violation of

21 U.S.C. § 841(a)(1) (2000).           Because we conclude that Kirby’s

waiver of his appellate rights was knowing and voluntary, we

dismiss his appeal.     See United States v. Attar, 38 F.3d 727, 731

(4th Cir. 1994).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                    2